Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Ward, Registration No. 45,198, on April 20, 2021.
The application has been amended as follows: 

Claims 1, 15, 29, 30 have been amended as follows:
1. (Currently Amended) An authentication apparatus included in a device supporting a network communication, the authentication apparatus comprising: 
an authentication controller that receives an authentication request from an opponent according to an authentication protocol, the authentication controller including a first register set by the authentication request; 
cryptographic primitives that generate a random number in response to the authentication request, generate a challenge corresponding to the random number, and verify a response from the opponent corresponding to the challenge; 
a certificate handler that receives a certificate from the opponent and verifies the certificate; and 

the authentication apparatus differently sets a read or write right about first values generated during the authentication protocol or about second values for performing the authentication protocol,
the cryptographic primitives store the random number and the challenge in the shared memory under control of the authentication controller, and
the certificate handler stores the certificate in the shared memory under control of the authentication controller.

15. (Currently Amended) A mobile device comprising: 
a first component; and 
a second component, wherein: 
the first component comprises an authentication apparatus, and the authentication apparatus comprises: 
an authentication controller that receives an authentication request from an opponent which is the second component according to an authentication protocol, the authentication controller including a first register set by the authentication request; 
cryptographic primitives that generate a random number, generate a challenge corresponding to the random number, and verify a response from the opponent corresponding to the challenge;
a certificate handler that receives a certificate from the opponent and verifies the certificate; and 

the authentication apparatus differently sets a read or write right about first values generated during the authentication protocol or about second values for performing the authentication protocol,
the cryptographic primitives store stores the random number and the challenge in the shared memory under control of the authentication controller, and 
the certificate handler stores the certificate in the shared memory under control of the authentication controller.

29. (Currently Amended) An authentication apparatus comprising: 
a hash primitive that generates a challenge in response to an authentication request received from an opponent according to an authentication protocol; 
a shared memory device that stores the challenge; 
a control circuit that receives the challenge from the shared memory device and transmits the challenge to the opponent; 
a certificate handler that stores a certificate, received from the opponent in response to the challenge, in the shared memory device, and verifies the certificate of the shared memory device; 
the control circuit further stores a response, received from the opponent in response to the challenge, in the shared memory device; and 
a public key accelerator primitive that receives the response [[of]] from the shared memory device and verifies the response, wherein 
the authentication apparatus differently sets a read or write right about first values generated during the authentication protocol or about second values for performing the authentication protocol, and
the shared memory device is shared by the hash primitive, the control circuit, the certificate handler, and the public key accelerator primitive but not the opponent. 

30. (Currently Amended) The authentication apparatus of claim 29, wherein the public key accelerator primitive generates, upon verifying the response and certificate, an authentication result and stores the authentication result in the shared memory device.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 1, 4 - 11, 14 - 21, 23, 29-30 are pending.  
Claims 1, 15, 29 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein an authentication controller receives an authentication request from an opponent according to an authentication protocol, and the authentication controller includes a first register set based upon the authentication request, and the cryptographic primitives generate a random number in response to the authentication request, and generate a challenge corresponding to the random number, and verify a response from the opponent corresponding to the challenge, and wherein a certificate 1, 4 - 11, 14 - 21, 23, 29-30.  
  
Claims 4 - 11, 14 are allowed due to allowed base claim 1.  
Claims 16 - 21, 23 are allowed due to allowed base claim 15.  
Claim 30 is allowed due to allowed base claim 29.  

          So as indicated by the above statements, Applicant's arguments have been considered persuasive, in light of the set of claims with limitations as well as the enabling portions of the specification.    The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







April 21, 2021

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436